IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-50,377-03, WR-50,377-04, WR-50,377-05, WR-50,377-06


EX PARTE BRADLEY ALEXANDER BOXLEY, Applicant





ON APPLICATION FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 00-11-16,901-CR, 99-06-16,664-CR, 99-06-16,665-CR, 
99-03-16,568-CR IN THE 82nd DISTRICT COURT
FROM ROBERTSON COUNTY


 Per curiam.

ORDER


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of delivery
of a controlled substance on December 4, 2000. On the same day, his deferred adjudication
community supervision was revoked and he was adjudicated guilty for delivery of a controlled
substance, escape, and engaging in organized criminal activity.  He was sentenced to 8 years'
imprisonment on all cases, to run concurrently. He did not appeal his convictions.
	In two grounds for relief, Applicant alleges that his guilty plea was involuntary and that he
is actually innocent. The trial court and State agree that he is entitled to relief, and the trial court
recommends that relief be granted. Applicant was released on parole on all convictions at the time
the applications were filed in the trial court. He discharged two of the sentences weeks after the
applications were filed in the trial court and then discharged the remaining two sentences days after
the applications were forwarded to this Court. Applicant has not alleged that he is suffering from any
collateral consequences due to these convictions. Tex. Code Crim. Proc. art. 11.07 § 3(c).
Therefore, his applications are dismissed.  
 
Delivered: January 14, 2009
Do Not Publish